Title: To George Washington from Robert Dinwiddie, 6 June 1757
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg June 6th 1757

I recd Yr Letter of the 30th Ulto ⅌ Ct. Gist—I am sorry the Indians are so refractory, which I conceive is entirely owing to Capt. Mercer’s promising them Presents, which he had no Power or Authority to do—Those Indians had a sufficient Supply at Bedford Court House agreeable to the Treaty; but their Avarice is such that if they had all their Expectations, they wou’d demand more, & it is a very great Error to make them any Promises whatever, further than to recommend their Demands without any possitive Promise.
As Mr Atkin is to transact all Indian Affairs, he in course may appoint a Person to act in his Absence—Capt. Gist is (I believe) a Good Man, but is unhappy that he cannot speak their Language;

however You may recommend him to Mr Atkin & indeed I think when he met him on the Road, he shd have return’d with him—I think whoever Mr Atkin appoints is to be paid from Home.
The Assembly has pass’d a Bill for augmenting our Forces, Money for paying Arrears, & all Charges on the Forces now in pay, & those to be rais’d; as it will lie with me to confirm it, You may suppose it to be a Law, & if You will send down the Pay Master, he will have Money to pay them to the 1st of this Month.
Capt[ain] Bullin’s Scheme must be laid before Mr Atkin & I agree with You, that he shou’d be particularly distinguish’d. I observe Colo. Stanwix has recd from You 100 barrels Gun Powder, 3 Tons Lead, 100 six Pound Shott & 1200 Flints—Let me know the Number of spare Arms & Ammunition now at Fort Loudoun, I fear we shall not have Arms sufficient for the Men propos’d to be rais’d & when You write to Co. Stanwix advise with him if he can supply us.
As the Bill pass’d the Council but two Days a⟨go⟩ I cannot send You a Copy, but I have order’d it to be printed. I remain Sir Your most humble Servant

Robt Dinwiddie


P.S. I hope the Men now with You are employ’d in finishing the Fort.

